


Exhibit 10(d)(iii)


Arrow Electronics, Inc.
Performance Stock Unit Award Agreement


THIS AGREEMENT, effective _____________ contains the terms of the grant of
Performance Stock Units by Arrow Electronics, Inc., a New York Corporation (the
“Company” or “Arrow”), to _____________ (the “Grantee” or “you”) under the Arrow
Electronics, Inc. 2004 Omnibus Incentive Plan (the “Plan”). The parties agree as
follows:
1.    General Grant Information. You have received the following grant of
Performance Stock Units:
Target Number of Performance Stock Units: _____________ The number of shares of
Arrow stock (“Shares”) ultimately earned, if any, for the Performance Stock
Units will be determined based on the tables below and subject to the
limitations set forth in this Agreement.
Date of Grant: _____________
Start of Performance Cycle: _____________
End of Performance Cycle: _____________
Performance Measures:
Performance Stock Units Earned: The number of Performance Stock Units earned
will be based on the actual results achieved by Arrow through the Performance
Cycle as determined by the Compensation Committee of Arrow's Board of Directors
or a designated subcommittee thereof (the “Committee”). The target number of
performance units may increase to a maximum of 175% or decrease down to zero,
with a 25% cut-in. Calculations will be based on a combination of two factors:
1.
Arrow 3-year Earnings Per Share (EPS) % growth ranked against 3-year EPS %
growth of 8 peer companies. The comparison of _____ EPS vs. _____ EPS will
determine a payout percentage according to the following grid:

Rank
Payout %
1
160%
2
140%
3
120%
4
110%
5
100%
6
90%
7
60%
8
20%
9
0%













--------------------------------------------------------------------------------






2.
Arrow's three-year average Return on Invested Capital (ROIC) versus Arrow's
three-year Weighted Average Cost of Capital (WACC). An adjustment factor
determined according to the following grid will be added to or subtracted from
the EPS % growth payout percentage:

Avg. ROIC Minus Avg. WACC
Adjustment Factor (+/-)
   3.0% or more
15%
   2.0% to 2.9%
10%
   0.6% to 1.9%
5%
   0.5% to -0.5%
0%
  -0.6% to -1.9%
-5%
  -2.0% to -2.9%
-10%
  -3.0% or less
-15%



As indicated in the above tables, no Performance Stock Units will be earned if
Arrow's EPS % growth rank is 9 or EPS rank is 8 and Arrow's 3-year average
Return on Invested Capital versus Arrow's 3-year - Weighted Average Cost of
Capital is .5% or less.
The adjusted payout percentage will be applied to participants' Performance
Stock Unit targets to determine the number of Performance Stock Units paid.
The Compensation Committee will reserve the right to adjust plan payout
percentages up or down based on its evaluation of Arrow's performance against
key strategic peers.
Performance units will be subject to three-year cliff vesting, and will be
delivered according to the terms of the plan as soon as practicable following
the conclusion of the 3-year performance period and approval of Arrow's
Compensation Committee.
2.
Vesting Period. Subject to the provisions of Sections 2 through 4 of this
Agreement, one hundred percent (100%) of the Performance Stock Units will vest
and become non-forfeitable on the date the Shares are issued to you, but only if
the Grantee is remains employed by Arrow (or one of its subsidiaries or
affiliates) on that date. This Performance Stock Unit will continue to vest
during any military leave of absence (as that term is defined in the then
current applicable Arrow Employee Handbook).

3.
Settlement of Award. Within 30 days of the Committee's approval, Arrow will
issue to you one share of Arrow common stock for each Performance Stock Unit
earned by you, as determined in accordance with Section 1 above and subject to
Sections 3 and 4 below. Any fractional Shares will be rounded to the nearest
whole Share. Arrow will not have a right of first refusal with respect to Shares
earned by you under this Agreement. Delivery of Shares within the applicable
grace periods permitted by Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) shall be deemed made on the scheduled delivery date.    

4.
Eligibility for Earned Performance Stock Units. Except for the specific
situations addressed below (in this Section 4), you must be employed by Arrow on
the date of delivery of the Shares (or if Shares are delivered within the 30-day
grace period preceding such date, on the date of such delivery) to earn
Performance Stock Units or be eligible for any payment under this Agreement.

Retirement. Upon your Retirement from Arrow during the Performance Cycle, you
will be deemed to be eligible for settlement of this award, and your shares will
be delivered at the same time, as if you were employed on the settlement date in
accordance with Section 2; provided that you do not engage or become interested
in any Competing Business during the remaining vesting period (whether as an
owner, partner, director, employee, consultant or otherwise), in which case any
unvested portion of the Performance Stock Unit will be forfeited and no payment
or delivery of shares will be made therefor.




--------------------------------------------------------------------------------




Death or Disability. Upon your termination of employment from Arrow by reason of
death or Disability, your shares will be delivered 30 days after your death or
your becoming disabled, subject to the following: if you die or become disabled
before the end of the Performance Cycle, you or your estate will receive the
Target Number of Performance Stock Units, but if you die or become disabled
after the end of the Performance Cycle, you or your estate will receive the
number of Performance Stock Units you would have received in accordance with
Section 1.
Change of Control. Upon the termination of your employment by Arrow without
Cause, or by you for Good Reason, in either case occurring within two (2) years
after a Change of Control of Arrow prior to the settlement date under Section 2,
you will be deemed to have earned and will be issued within 30 days after such
termination the amount determined by the Committee to be payable under Section 1
of this Agreement or, if such amount has not yet been determined at the time of
your termination of employment, the Target Number of Performance Stock Units.
If your employment ends for any reason (other than described in this Section 4)
before the settlement of this award, this award will be forfeited and there will
be no payment or delivery of shares to you related to such forfeited Performance
Stock Units.
The terms “Cause,” “Change of Control,” “Competing Business,” “Disability,”
“Good Reason,” and “Retirement,” as used in this Agreement are defined in
Section 12 below.
5.
Rights of Shareholder. The Grantee shall not be entitled to any voting rights or
other rights or privileges of ownership of shares of Common Stock with respect
to the Performance Stock Units unless and until the Committee has determined the
number of Shares earned under this Performance Stock Unit Award Agreement, and
such earned shares of Common Stock are actually delivered to the grantee
pursuant to the Agreement.

6.
Dividends. In the event that dividends are paid, the Grantee will accrue as of
the date each such dividend is paid, all dividends and other distributions paid
with respect to the Shares of this Performance Stock Unit. Any such dividends
and other distributions shall be paid 30 days after the Shares to which they
relate vest. Payment of dividends within the applicable grace periods permitted
by Section 409A of the Internal Revenue Code of 1986, as amended, shall be
deemed made on the scheduled payment date.

7.
Transferability. Except as otherwise determined by the Committee, Performance
Stock Units granted under this Agreement are not transferable by Grantee,
whether voluntary or involuntary, by operation of law or otherwise, during the
Restriction Period, except as provided in the Plan. Any assignment, pledge,
transfer or other disposition, voluntary or involuntary, of the Performance
Stock Units made, or attachment, execution, garnishment, or lien issued against
or placed upon the Performance Stock Units, shall be void.

8.
Administration. This Agreement and the rights of the Grantee hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be binding upon Grantee. Any inconsistency between this
Agreement and the Plan shall be resolved in favor of the Plan. You can only
accept and receive the award by indicating your acceptance of the terms and
conditions set forth in this Agreement. By accepting this Agreement, you accept
and agree to all of its terms. If you do not accept this Agreement your award
will be forfeited.

9.
Personal Data. To comply with applicable law and to administer the Plan and the
terms and conditions of this Agreement, the Company and its agents may hold and
process your personal data and/or sensitive personal data. Such data includes,
but is not limited to, the information provided in this Agreement and any
changes thereto, other appropriate personal and financial data about you, and
information about your participation in the Plan obtained under the Plan from
time to time. By accepting the Performance Stock Units, you hereby give your
explicit consent to the Company's processing any such personal data and/or
sensitive personal data, and you also hereby give your explicit consent to the
Company's transfer of any such personal data and/or sensitive personal data
outside the country in which you work or reside and to the United States. The
legal persons for whom your personal data is intended include the Company and
any of its subsidiaries, the outside Plan administrator as selected by the
Company from time to time, and any other person that the Company may find in its
administration of the Plan to be appropriate. You have the right to review and
correct your personal data by contacting your local Human Resources
Representative. By accepting the Performance Stock Units, you understand and
acknowledge that the transfer of the information outlined here is important to
the administration of the Plan, and that failure to consent to the transmission
of such information may limit or prohibit your participation in the Plan.





--------------------------------------------------------------------------------




10.
No Contract of Employment. By accepting the Performance Stock Units, you agree
to be bound by these terms and conditions and acknowledge that Performance Stock
Units are granted at the sole discretion of the Committee and is not considered
part of any contract of employment with the Company or your ordinary or expected
salary or other compensation, and that the Performance Stock Units will not be
considered as part of such salary or compensation for purposes of any pension
benefits or in the event of severance, redundancy or resignation. If your
employment with the Company or a subsidiary is terminated for any reason,
whether lawfully or unlawfully, you acknowledge and agree that you will not be
entitled by way of damages for breach of contract, dismissal or compensation for
loss of office or otherwise to any sum, shares or other benefits to compensate
you for the loss or diminution in value of any actual or prospective rights,
benefits or expectation under or in relation to the Plan.

11.
No Right to Future Awards. This award of Performance Stock Units shall not
entitle Grantee to receive any future Performance Stock Units or any other
awards under the Plan.

12.
Definitions. For purposes of this Agreement, the following terms will have the
meanings set forth below:

“Cause” means that the Committee, in its sole discretion, determined that you:
(i) intentionally failed to perform your duties for Arrow and that failure
continues after you receive written warning concerning your failure to perform
(this does not mean a mere failure to attain financial goals); (ii) engaged in
illegal conduct or gross misconduct which is significantly and demonstrably
injurious to Arrow; or (iii) violated any provision of Arrow's Worldwide Code of
Business Conduct and Ethics or of any other written agreement you may have with
Arrow.
“Competing Business” means any business, which, directly or indirectly, provides
the same or substantially similar products or services as those provided by the
organization, business units or groups for which you worked or had
responsibility during your tenure at Arrow or any of its subsidiaries or
affiliates.
“Committee” means the Compensation Committee of Arrow's Board of Directors or a
designated subcommittee thereof.
“Change of Control” means the occurrence of either of the following events: (a)
any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 30 percent or more of the total voting power of the stock of the
Company, or (b) a majority of the members of the Company's Board of Directors is
replaced during a 12-month period by directors whose appointment or election is
not endorsed by a majority of the members of the Company's Board of Directors
before the date of the appointment or election, in each case interpreted in
accordance with Section 409A of the Internal Revenue Code of 1986, as amended
and applicable Treasury regulations (“409A”).
“Disability” means Grantee is considered “disabled” within the meaning of
Section 409A(a)(2)(C) of the Code and the regulations thereunder, or, with
respect to Grantee who is not subject to United States income tax as may
otherwise be determined or construed by the Committee.
“Good Reason” means the occurrence of any of the following changes to your
employment, provided that Arrow does not rescind such changes within thirty days
following your written request: (i) a material adverse diminution in your duties
and responsibilities; (ii) your base salary is materially reduced, other than in
connection with a region-wide or company-wide pay cut/furlough program; or (iii)
a material change in the geographic location of your principal place of business
of more than fifty (50) miles from your current location. For the avoidance of
doubt, a mere change in titled and/or reporting relationship shall not be
grounds for a claim of “Good Reason.” You will have “Good Reason” to terminate
your employment only if such action is taken during the two year period
following a Change of Control.
“Retirement” means your retirement under a retirement plan of Arrow, or one of
its subsidiaries or affiliates, at or after your normal retirement age or, with
the written consent of the Committee, at an early retirement date.
13.
Tax Withholding. Arrow shall have the right to deduct or withhold [(including,
without limitation, by reduction of the number of shares of Common Stock subject
to the Performance Stock Units),] or require Grantee to remit to Arrow, the
minimum statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation or be withheld with respect to any
taxable event arising as a result of this Agreement.





--------------------------------------------------------------------------------




14.
Section 409A Compliance. Notwithstanding the foregoing provisions of this
agreement, if any award payable hereunder in connection with your termination of
employment is subject to Section 409A of the Code as deferred compensation (and
does not qualify for the “short term deferral” or any other exemption under
applicable Treasury regulations) and you are a “specified employee” within the
meaning of Section 409A of the Code, payment of such award, or delivery of
shares, will be delayed for six (6) months following your termination date if
necessary to comply with Section 409A of the Code. In no event whatsoever shall
Arrow be liable for any additional tax, interest or penalties that may be
imposed on Grantee by Section 409A of the Code or any damages for failing to
comply with Section 409A of the Code.

The parties have entered into this Agreement as of the date first written above
by signing where indicated below.


Arrow Electronics, Inc.


By: _______________
Peter S. Brown
SVP and General Counsel




___________________                    
PARTICIPANT NAME




